305 S.C. 116 (1991)
406 S.E.2d 357
The STATE, Respondent
v.
Ronnie WILLIAMS, Appellant.
Supreme Court of South Carolina.
July 8, 1991.

July 8, 1991.

ORDER
This case has been briefed under Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed. (2d) 493 (1967). Because of the apparent confusion which exists over how Anders cases are to be processed under the South Carolina Appellate Court Rules, we set forth the following procedure:

*117 (1) If appellant's counsel determines an Anders brief is appropriate, he shall serve and file the initial brief and designation of matter as provided by Rules 207 and 208, SCACR. The brief shall contain a petition to be relieved as counsel.
(2) The respondent may serve and file an initial brief if it desires to do so. The respondent shall not be bound by appellant's statement of the case if it fails to serve an initial brief. Even if the respondent does not prepare a brief, it may serve and file a designation of matter to be included in the record on appeal if it believes appellant's designation is insufficient for an Anders review by this Court.
(3) At the time the final brief(s) are filed with this Court, appellant's counsel shall serve appellant with a copy of the brief(s) and record on appeal. Proof of service showing that these documents have been served on appellant shall be filed with the Court. The Clerk's office will then give the appellant forty-five (45) days to file a pro se brief addressing any issue he wishes to raise. The respondent shall not be bound by any statement of the case contained in the pro se brief.
(4) Upon the receipt of the pro se brief or the expiration of the period to file a pro se brief, this Court will then proceed to review the record as required by Anders. If no issue of arguable merit is discovered, the appeal will be dismissed and counsel's petition to be relieved will be granted. In the event the Court finds any issue(s) of arguable merit, the parties will be directed to submit new briefs.
It is so ordered.